UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6883



UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

HOWARD CHARLES HUDSON,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Henry Coke Morgan, Jr.,
Senior District Judge. (2:93-cr-00156-JEB-1)


Submitted:    October 21, 2008              Decided:   October 27, 2008


Before MICHAEL, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Howard Charles Hudson, Appellant Pro Se.   William David Muhr,
Assistant  United  States  Attorney,  Norfolk,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Howard   Charles      Hudson     appeals      from    the    district

court’s   order    denying   his     motion    for   reduction      of    sentence

pursuant to 18 U.S.C. § 3582(c) (2000).                 We have reviewed the

record and find no reversible error.            Accordingly, we affirm for

the reasons stated by the district court.                    United States v.

Hudson,     No.   2:93-cr-00156-JEB-1       (E.D.    Va.    filed    Apr.   25    &

entered Apr. 29, 2008).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the    court    and   argument       would    not   aid   the

decisional process.

                                                                          AFFIRMED




                                       2